IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1432
                                  Filed April 5, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GABRIEONA L. FORD,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Mark J. Smith (guilty

plea) and Paul L. Macek (sentencing), Judges.



      Defendant appeals her convictions and sentence on three counts of child

endangerment resulting in injury. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2


BOWER, Judge.

       Gabrieona Ford appeals her convictions and sentence on three counts of

child endangerment resulting in injury. We find the district court did not abuse its

discretion in sentencing Ford. The record does not show the court relied on

inappropriate factors for the sentence.       We affirm Ford’s convictions and

sentence.

       Ford lived with Jannero Mendez and her three daughters.                  On

December 17, 2015, the State charged Ford with child endangerment, multiple

acts, and two counts of child endangerment resulting in injury.         Each count

related to one of the children.

       On June 24, 2016, Ford pled guilty to three counts of child endangerment

resulting in injury, in violation of Iowa Code section 726.6(6) (2015). During the

plea colloquy, Ford specified she was pleading guilty under section 726.6(1)(e),

which provides a person commits child endangerment if the person:

              Knowingly permits the continuing physical or sexual abuse of
       a child or minor. However, it is an affirmative defense to this
       subsection if the person had a reasonable apprehension that any
       action to stop the continuing abuse would result in substantial
       bodily harm to the person or the child or minor.

The district court accepted Ford’s guilty pleas to the three charges.

       A sentencing hearing was held on August 24, 2016. The court sentenced

Ford to a term of imprisonment not to exceed five years on each charge, with

counts I and II to run consecutively, and count III to run concurrently to the other

counts. The court stated:

             The defendant should be incarcerated for the following
       reasons: The recommendation of the State and the reasons for that
       recommendation; the recommendation of the presentence
                                         3


       investigator and the reasons for that recommendation; the nature of
       this offense. First of all, we have three separate victims. The age
       of the victims at the time of the crime were approximately eight
       months, two years, and three years. The violence inflicted on each
       of the victims, the neglect. The eight-month-old was suffering from
       conditions of starvation. For reasons of specific deterrence, that
       means that you’ll never do these things or allow these things to
       happen again to any child in your care; and also general deterrence
       so that the whole world knows that this sort of thing should not
       occur, in case anybody needed to be told.
               Also for the reasons that I just stated, Count I and Count II
       should run consecutively. Count III will run concurrently with
       Counts I and II. For purposes of the reasons for the consecutive
       nature of the sentencing, I think it is particularly telling that the
       eight-month-old had rib fractures. Even in a child that age, it must
       take significant force to break a bone. And the fact that that child
       was suffering from starvation. Again, we have three separate
       victims.

Ford now appeals her convictions and sentence.

       If a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second-guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.” Id. at 553. “In other words, the district court did not abuse

its discretion if the evidence supports the sentence.” Id.

       Ford claims she did not plead guilty to physically abusing the children

herself; she states she knowingly permitted the continuing physical abuse of the

children by Mendez.      Ford claims the district court gave reasons for the

sentence, which showed the court attributed the physical abuse of the children to

her.   She states the district court abused its discretion during sentencing by

considering unproven offenses.
                                        4


      “It is a well-established rule that a sentencing court may not rely upon

additional, unproven, and unprosecuted charges unless the defendant admits to

the charges or there are facts presented to show the defendant committed the

offenses.” State v. Washington, 832 N.W.2d 650, 659 (Iowa 2013). “A trial

court’s sentencing decision is cloaked with a strong presumption in its favor, and

a sentence will not be disturbed absent some showing by the defendant that the

sentencing court actually considered unproven or unprosecuted offenses.” State

v. Witham, 583 N.W.2d 677, 678 n.1 (Iowa 1998).

      We find the district court did not make any statements showing the court

considered unproven or unprosecuted offenses. It was appropriate for the court

to review the injuries suffered by Ford’s three children because Ford pled guilty

to knowingly permitting the continued physical abuse of the children. The extent

of the physical abuse she knowingly permitted was a factor for the court to

consider.   We conclude the district court did not abuse its discretion in

sentencing Ford.

      We affirm Ford’s convictions and sentence on three counts of child

endangerment causing injury.

      AFFIRMED.